Citation Nr: 1035305	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-28 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for status 
post laminectomy of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from May 1966 to May 
1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran indicated in a January 2007 statement that he has 
received treatment at the Detroit VA Medical Center (VAMC) 
beginning in 2004 through the present.  A review of the record 
reveals that records from the Detroit VAMC have not been 
requested and are not associated with the claims file.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board 
has identified possible outstanding VA records pertinent to the 
Veteran's current claims on appeal, VA must undertake efforts to 
acquire such documents as these records may be material to his 
claims; a reasonable effort should be made to obtain such 
records.  See 38 U.S.C.A. § 5103A(b).

Furthermore, in reviewing the evidence of record, the Board 
observes the most recent VA examination to determine the current 
severity of the Veteran's lumbar spine disability is dated June 
2005, a period of over five years.  Given the passage of time 
since his most recent examination and the allegations set forth 
in the Veteran's appeal, the Board finds that a new compensation 
and pension examination would assist the Board in clarifying the 
extent of the Veteran's low back disability and would be 
instructive with regard to the appropriate disposition of the 
issues under appellate review.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (holding that VA's statutory duty to assist 
includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records and 
reports from the Detroit VAMC for the 
period 2004 to the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.	Schedule the veteran for a VA examination 
to determine the current severity of his 
service-connected lumbar spine disorder. 
The claims folder must be made available 
to the examiner for review, and the record 
should indicate that such a review was 
accomplished.  All indicated tests should 
be performed and the findings reported in 
detail.  Following a review of the record 
and an examination of the Veteran, the 
examiner should provide a response to all 
of the following:

a.	The examiner should provide specific 
findings as to the range of motion of 
the thoracolumbar spine.  Any pain 
during range of motion testing should 
be noted, and the examiner should 
accurately measure and report where 
any recorded pain begins and ends 
when measuring range of motion.  The 
examiner should also note whether 
there is any objective evidence of 
weakness, excess fatigability, and/or 
incoordination associated with the 
Veteran's lumbar spine disability.  
If observed, the examiner should 
specifically comment on whether the 
veteran's range of motion is 
affected, and if possible, provide 
the additional loss of motion in 
degrees.  The examiner should also 
state whether there is any 
abnormality of the spine, including 
evidence of ankylosis.

b.	After considering the Veteran's 
documented medical history, the 
examiner should identify all 
impairments associated with the 
Veteran's lumbar spine disability, 
including any associated neurological 
impairment or bladder, bowel, or 
sexual dysfunction.

c.	The examiner should offer an opinion 
as to the functional effect the 
Veteran's lumbar spine disorder has 
on the Veteran's employability. Any 
opinion should be accompanied by an 
explanation regarding whether it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent), that the 
Veteran's service-connected lumbar 
spine disorder causes marked 
interference with employment or an 
inability to follow a substantially 
gainful employment.  

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


